State aid to facilitate the closure of uncompetitive coal mines (debate)
The next item is the report by Mr Bernhard Rapkay, on behalf of the Committee on Economic and Monetary Affairs, on State aid to facilitate the closure of uncompetitive coal mines - C7-0296/2010 - 2010 /0220(NLE)) (Α7-0324/2010).
Madam President, Mr Almunia, ladies and gentlemen, firstly, I would like to congratulate you, Mr Almunia, and your offices. The impact assessment that you have presented is very good. It is based on facts, it is conclusive and it gets to the point.
It is a pity that the other members of the College of Commissioners have not read this impact assessment, because if they had read it, they would not have been able to present this proposal, which has nothing at all to do with the impact assessment. I wonder how the College of Commissioners picked the year, for example. There is absolutely no mention of this in the impact assessment. The only thing which might explain it is that 2014 is exactly halfway between 2010 and 2018. That is what it must be.
However, it may be that they have also not understood the content. None of the arguments in favour of this proposal can be seriously considered because they are not correct. There is the argument that the State aid scheme adopted in 2002, which is about to expire, was a phasing out arrangement for coal mining. Of course, this is totally incorrect. It was a successor arrangement. I know this, because I was there and I was the rapporteur for Parliament in 2002. This is when the Treaty establishing the European Coal and Steel Community (ECSC) expired after 50 years and a successor arrangement was needed, not only with regard to aid, but also other issues.
If this had been a phasing out arrangement, what would have happened, for example, to the ECSC's assets? It was not a phasing out arrangement, it was a successor arrangement. At the time, we agreed with good reason on a period of eight years for this successor arrangement, after which we would look at the issue again. Therefore, this argument is incorrect.
The second argument which is put forward is the question of sustainability. We are all in favour of this and we know that coal, of course, produces large quantities of CO2 emissions. However, a decision made by the Commission cannot abolish the laws of science. What will happen next? Domestic coal will be replaced by imported coal. That is the only thing that will happen. Imported coal emits just the same amount of CO2 as domestic coal. The problem is simply that if we no longer have reference points, we will not be able to use them in the development of new, state-of-the-art technologies for mining and power stations. Europe is a leader in this area and has an export advantage. I do not believe that we should just give this up.
The third argument is that aid is harmful and that the money would be better spent on other things. It is not possible to say anything against this argument or against the attitude of market radicals. You cannot oppose an ideology with facts. However, the statement that this would be too expensive, for example, should be looked at in the light of what it would really mean if mining were to be stopped abruptly, and 2014 would be an abrupt stop. It would result in an increase in the costs of combating unemployment and, above all, in the costs relating to long-term pit closures. This is a very complicated and complex subject. The costs of long-term pit closures continue to be incurred years and even decades after coal mining comes to an end. The costs have to be paid out of the public purse. However, some Member States have a system in place which ensures that the state is not responsible for these costs. Therefore, this argument also does not hold water. For this reason, I recommend that you think this over again as soon as possible and that you pay attention to what is said in the impact assessment. Otherwise, the result will be regional and socio-political distortions, which we do not want. This is why the 2018 proposal is highly sensible.
Madam President, thank you very much to Mr Rapkay for his report on behalf of Parliament's Committee on Economic and Monetary Affairs.
The Commission has closely analysed both the report and the amendments proposed for this debate with great interest, and we have taken note of the fact that the report specifically supports extending the deadline for closing uncompetitive mines to 2018.
The Commission is also aware that in recent debates that have taken place in the Permanent Representatives Committee (Coreper), the majority supported the 2018 deadline, as Mr Rapkay's report suggests.
When we prepared the proposal for a regulation and analysed this situation, we in the Commission were, of course, fully aware of the social and regional impact of the closure of coal mines in certain regions of the EU. However, when drawing up the regulation, we also took into account the fact that some of the mines are not competitive and have only survived so far thanks to constant injections of public money and public subsidies. Therefore, in our proposal for a regulation, we allowed the Member States to grant additional operating aid, but on this occasion, for the specific purpose of facilitating the gradual closure of uncompetitive mines.
I would like to discuss three points that are considered in the report.
Firstly, the proposal to grant operating aid or investment in order to make the mines competitive. There was already a similar provision in the previous regulation concerning aid to the sector. However, the previous regulation largely failed to achieve the desired effects and, rather than guiding the coal mines towards profitability, it created a moral hazard to some extent.
The mines were subsidised in the vain hope of achieving profitability. Now we have to deal with the consequences: we need to extend this special system for coal production because the mines concerned have not achieved profitability, nor have they been closed.
In any case, the mines that have credible forecasts of profitability do not need State aid and can obtain the required capital from the capital or financial markets.
Secondly, I would like to explain why, in our proposal, we consider it to be necessary to have a plan to minimise the effects on the environment. Article 3(1) of our proposal mentions this point.
State aid distorts competition. Therefore, the treaty contains provisions for declaring it incompatible in a whole range of cases. Operating aid can only be authorised if it is likely to have positive effects. Our regulation proposes a plan to mitigate the environmental impact of the use of coal in order to offset the negative effects of the aid.
Finally, my third point is that when the objective of the operating aid is to contribute to a transition towards closing uncompetitive mines, it is clear that this closure must be gradual and cannot take place only when the deadline arrives. This gradual nature must be clearly set out in the closure plan, and the plan must also include a diminishing proportion of that aid during the transition period.
Our proposal therefore establishes a linear reduction in aid by a percentage that clearly aims for the removal of aid at the end of the transition period.
Having said all this, I would once again like to thank Mr Rapkay and everyone who contributed to the report that we are considering. We will consider Parliament's position on the report, and we are continuing the debates in the Council, naturally in consultation with the Belgian Presidency. In light of Parliament's position and based on what the Council's position turns out to be, the Commission will, of course, give its opinion in the next few weeks.
Madam President, Mr Almunia, ladies and gentlemen, no one disputes the fact that coal is an important part of our energy supply. It is also indisputable that the mining industry must be competitive and that subsidising it is not the correct approach.
The question now is whether 2014 or 2018 is the right deadline. Mr Rapkay put forward a number of intelligent arguments which I will not repeat. I have only one request to the Commission. In all the committees in Parliament which were involved, there is majority support for making competitiveness a criterion. When it comes to the deadline, we must simply ensure that there is the necessary flexibility to allow the Member States to keep the pressure on the people, the jobs and the economic structures at a manageable level. The only argument which has been mentioned and which, incidentally, conflicts with the Commission's impact statement that initially seemed to be in favour of 2018, was that environmental policy reasons could play a role here. I would like to emphasise once again that it makes no difference to the climate whether we burn imported or domestic coal. My request to the Commissioner is to consider, if Parliament and the Council can come up with new arguments of this kind, whether this four-year deadline could lead to the Commission being a little more flexible. This is how I understood the reference just now to the Commission considering the issue and I am grateful for this.
Madam President, on behalf of the REGI Committee, we welcome the Commission proposal, although we have recommended certain amendments. We also recommended extending the deadline for closing uncompetitive mines. Without this change, there would be a risk that entire regions affected by mine closures would fall into poverty and would face serious social problems.
Among other things, we also proposed adjusting the use of cohesion resources for regions affected in this way. The committee also believes that the closure of uncompetitive mines is not the only acceptable way of using State aid for such mines, as it should also be used to facilitate development targeted on achieving competitiveness.
If a mine becomes competitive by a certain date, that is surely a desirable situation, which is in the interests both of the region concerned and, eventually, the Union as a whole. The importance of coal-fired power stations rests, among other things, on the fact that they are practically the only plants capable of responding immediately and flexibly through increased production when there is a sudden increase in demand for electricity, independently of other factors. If the greater energy security of the Union is to be more than just an empty slogan, we cannot manage without stable and competitive coal mines and a coal industry.
Madam President, I would like, first of all, to encourage Mr Almunia to stick with his original proposal of 2018. This proposal was well-founded and was based on economic, regional, social and energy policy grounds.
I do not understand why the College of Commissioners has introduced environmental reasons which are completely irrelevant. As previous speakers have said, it makes no difference whether we burn imported coal or coal that we have mined and subsidised ourselves. Our climate footprint is largely the same in both cases. In fact, it is probably much worse for imported coal because this has to be transported here from Canada, Australia or other regions of the world. This is why the justification is wrong. I would like to thank Mr Rapkay for producing this proposal in close cooperation with the Group of the European People's Party (Christian Democrats). I believe that it concerns a Council regulation. There is a loophole in the Treaty of Lisbon which means that regulations on the basis of competition law do not form part of Parliament's codecision procedure. Instead, the process, which does not involve a proper assessment, is still based on Regulation No 17 dating back to 1965. Therefore, we now need - at least as far as our statement is concerned - a broad majority vote, so that coal, which is one of the most important energy sources still available to us in Europe, remains competitive in future.
Our group will give Mr Rapkay's report its unrestricted support. We want to encourage Mr Almunia to prompt the Commission to put forward a new proposal of 2018 and we want to amend two points in the report that has been adopted. One of these concerns the question of the way in which the aid is to be gradually reduced. We are of the opinion that this should be left to the Member States over this eight-year period.
The second point concerns the fact that the regulation as a whole will be phased out in 2030. That is also the stage which the Council's discussions have reached on this regulation. Only when Parliament makes a clear decision in favour of 2018 will we be able to carry out an appropriate evaluation of the social, political, energy policy, economic and regional grounds.
Madam President, this is not a straightforward matter. It is therefore important for us in Parliament to establish a well-balanced position. There are two main aspects to take into consideration. On the one hand, it is unreasonable, in the long term, to continue to keep this uncompetitive form of mining alive artificially. For reasons relating to both the environment and competition, it is unsustainable to use public subsidy programmes to ensure that unprofitable coal mining continues. It is therefore logical for the subsidies for this activity now to be phased out.
On the other hand, the abolition of subsidies will have a huge impact, not only on the tens of thousands of coal miners who will be forced to look for new jobs, but also on their families and everyone else who depends on mining. It will be a very difficult adjustment for the people living in the regions affected. Weighing up these two aspects is not easy. Nevertheless, I think the Commission has found a reasonable balance in its proposal. The subsidies will be discontinued, but this will be carefully managed, taking into consideration both jobs and the environment.
The regions concerned will suffer a difficult setback when the subsidies are discontinued but, at the same time, the proposal provides the opportunity for comprehensive social and environmental measures with a view to making this regional adjustment process as efficient as possible. It is extremely important for all of these opportunities to be fully utilised by national and regional authorities. Large-scale investment in active labour market initiatives and comprehensive environmental restoration measures is essential if the end result is to be acceptable for these regions.
So far, the debate has focused on three issues. Firstly, the argument has been put forward that the coal mines that become competitive during the closure period should be able to continue to operate. In my opinion, it would be wrong to include this option, because the aid that is to be granted must be used in the right way and based on definitive closure. Secondly, an end date for the closure aid has been discussed. In this regard, it is important to note that the current regulation has been in existence since 2002 and that everyone was aware that the exemptions from the competition rules would expire this year. There was therefore nothing very surprising in this. I can be flexible when it comes to the exact year. Thirdly, opinions have been divided regarding the environmental and sustainability elements in Parliament's position. I believe that these elements should be as clear as possible, and they should definitely be more prominent than they are in the text produced by the Committee on Economic and Monetary Affairs. It is very important that we send out the right signal in this regard.
on behalf of the ALDE Group. - Madam President, I have to say that I am very touched by the new romance between the EPP and the S&D Group, but I do feel that the intimate and loving embrace between Mr Rapkay and Mr Lange is keeping Europe firmly stuck in the past.
We are talking about the seventh extension of the special State aid regime. Mr Rapkay himself has indicated that he was rapporteur back in 2002. Who will give us a guarantee that we are not going to have the same debate in 2018? Because the reasons that were valid back in 2002 that are valid today, will still be valid in 2018. Therefore, my group, without reserve, endorses the position of the Commission. We have requested a separate vote on Amendments 25 and 27, and we call on all colleagues in the two big groups to vote against those amendments and support the position of the Commission to phase out the support by 2014.
I know that votes took place in the different committees, but I also know that there are many colleagues in the two big groups who feel deeply uncomfortable with the current position. I think they should realise that they have all the freedom in the world to vote according to their conscience, because it is not actually the European Parliament that decides. So they should vote in order to state their views.
We are not negotiating; we do not have to compromise. We can give a very strong political signal in support of the Commission, and therefore I think this European Parliament should act as a counterweight to the very strong political pressure from the Member States on the Commission and show that this Parliament is looking to the future and not to the past.
Madam President, ladies and gentlemen, the Group of the Greens/European Free Alliance has no objection to public funds being invested, provided that they act as a catalyst for the transformation that our society, our industry, our economy must go through to become fairer and, above all, more sustainable. We must remember that aid for uncompetitive coal mines goes against these objectives. It props up an industry that is not sustainable either economically - otherwise it would not need subsidies - or environmentally.
As Mrs in 't Veld emphasised just now, for several decades, the coal industry has been calling for this transition to be extended, with no end in sight. Equally, my fellow German Members, for several decades, many European countries have been striving to put an end to what is an unsustainable industry. This is true of my country, France, and it is true of many other countries too. We therefore support the Commission's proposal and, by extension, the proposal for subsidies to be used so that the workers concerned can be redeployed in a decent and dignified fashion.
However, under the pressure of what you have heard today, the Commission is preparing to beat a rather inglorious retreat, Mr Almunia, under the pressure exerted by, among others, your colleague Mr Oettinger, whose behaviour in this matter has not been that of a Member of a College responsible for defending the general interest, but of an official representative of the specific, sectoral interests of one particular country, Germany. What is more, he makes no secret of it!
To conclude, I should like to say to you that, as long as the European Union, as long as the Member States put all their energies into supporting industries of the past, with public money, which - and I hope the Irish crisis reminds us of this - has become extremely scarce, as long as we support, with this public money, 19th-century industries, we will not enable Europe to take the lead in 21st-century industries. Meanwhile, the world is changing, and changing fast.
Madam President, the proposal presented by the European Commission was evidently written under the dictates of climate policy and without consideration of the social consequences - particularly the consequences in the field of energy - in countries such as Germany, Spain and Poland. We must remember that the world coal market is changing before our eyes. Demand for coal, and the price of coal, are rising. Therefore, mines which today are unprofitable, will, perhaps, be profitable in the future.
The departure from coal also presents very serious problems for energy security in such countries as Poland, which generate as much as 95% of their electricity from coal. The departure from coal in such situations can involve only one alternative - a still greater dependence on gas, which is imported from only one direction. Therefore, before we decide on political pressure in favour of abandoning coal in such cases, we should ensure diversification and also security of gas supply, because this is, today, the only real alternative for the energy sector in countries which use coal for this purpose.
These are the reasons why we will support the compromises presented by the Committee on Economic and Monetary Affairs and the Committee on Industry, Research and Energy, where we have proposed that the regulation give the possibility to national budgets - which are not EU budgets, after all - to maintain mines in countries in which this is necessary, and also the compromise which suggests that the regulation could be in force until 2030. I think the initial proposals of the European Commission were significantly closer to precisely this position. Only at the final stage did the European Commission decide to propose the unrealistic deadline of 2014.
(DE) Madam President, it is not only justifiable for us to continue supporting the coal industry, but, in my opinion, it is also absolutely essential. We must go on providing support not only until 2014, but also beyond that time. It is our duty to protect the citizens of the European Union from the many negative impacts of globalisation. This also includes offering workers in industries which are not fully competitive on the world market long-term retraining to allow them to take on other jobs.
You do not need to be an expert to realise that specialised workers are needed in the mining industry. Many miners work in the pits for their entire lives. Therefore, in my opinion, we need plenty of time in order to be able to offer all of them new jobs. It may no longer be sensible to give older miners the option of retraining. We must enable mining regions to become gradually less dependent on the mining industry without their prosperity being significantly reduced. These regions still have considerable economic potential if they are given the opportunity of restructuring their economies. The drastic reduction in the subsidies for coal mining over recent years has represented an ordeal for many mining regions. A number of areas were not able to react quickly enough to the changes in economic conditions because of their strong links with the mining industry. The result has been increased poverty. This does not have to be the case. We can protect many European regions from major economic and social damage and, therefore, we must vote in favour of these regulations.
(SV) Madam President, when it comes to State aid for the coal industry, my view is that we should do everything we can to make the European economy as competitive as possible, and we should do this in many different areas. We must have a goal when it comes to the automotive industry, the engineering industry and the medical industry. In order to be successful we need to transform our economy to enable it to meet the demands of modern competition and the global economy.
In light of this, I have serious doubts about the intention now to extend the state subsidies for unprofitable coal mines. It will mean that, at state level, we will be tying up money in undertakings which are not profitable, which are unable to support the jobs that we are talking about and which will not help to improve the environment. It will also mean that the transformation we need in order to be able to become truly competitive will be slower. It will mean that we fail to develop within other areas and also that, in a few years time, people will still be employed in industries that do not offer long-term security and the opportunity to make a living, and those regions that we are now talking about will still remain dependent on coal mining in what are unprofitable coal mines.
Against this background, I believe that we should support the Commission's proposal, and we will vote in favour of it.
(DE) Madam President, Mr Almunia, we need to bite the bullet now, rather than prolonging the agony. This is what comes to mind when I think about the subject that we are discussing today. I support the Commission proposal to phase out State aid in 2014 for the pits which are not competitive by that date. The cost of each job in the coal mining industry is much higher than the average. This money is not being spent on developing sustainable and competitive employment for the future. Therefore, I believe it is right to phase out state subsidies for uncompetitive mines in 2014. We must invest the money which becomes available in research and development and in education and training. This is the only way in which we can maintain our technological head start and remain competitive in the global economy as a whole.
(RO) Madam President, I think that both the mine closure proposal and the suggestion to reduce subsidies would be too premature and that they would have undesirable socio-economic and regional repercussions.
We must not forget that Europe's mining sector provides approximately 100 000 jobs, 42 000 in coal mining and 55 000 in related sectors, and that certain regions in Europe are totally dependent economically on this sector. A large number of people in these regions work in mines or have jobs relating to this sector.
These measures could have adverse consequences, to the extent of leaving communities in absolute poverty. This is why a strategy for retraining the workers affected by the mine closure plans must be devised quickly.
At the same time, special support is required from the European Union's Structural Funds in order to provide mutual assistance to the regions which will suffer as a result of these measures. In addition, mine workers and their families may lose their confidence in the political process where such decisions are made which affect them directly, if they are made at an inappropriate time.
We need to focus our attention just as much on sparsely populated regions, which will suffer the most in socio-economic terms. I do not believe that 2014 is a realistic deadline for closing the mines. On the other hand, the deadline of 2020 specifically proposed by the Committee on Industry, Research and Energy did not receive sufficient positive feedback. This is why I think that we can find common ground with 2018.
I wish to mention another point, which is that the coal industry is an integral part of European policy and is the EU's own source, thereby guaranteeing supply security. A transition period is required which will allow these mines, and those mines which could become competitive, to become gradually more competitive, in order to ensure access to European coal and avoid an adverse socio-economic impact.
(CS) Madam President, in my opinion, there is no dispute over the fact that subsidies to particular segments of the economy distort and destroy economic competition, and that State aid is therefore damaging to the healthy functioning of the market, not only in the short term but also in the long term.
We are talking here about regions that will be, or might be, affected by a high level of unemployment, but, on the other hand, we need to remember the regions that have already gone through restructuring in this sector of the economy, and which have endured high unemployment and coped with it. In today's vote, the ECR therefore supports all proposals that will result in individual Member States having sufficient time to implement the extensive retraining of workers, to organise the removal and elimination of environmental burdens associated with coal extraction, and also to be able to absorb all of the social upheavals in time.
(ES) Madam President, Commissioner, it is a shame that Parliament has a right to nothing more than consultation when what we are talking about is the future of 180 000 European families and the European Union's indigenous energy source par excellence.
Subsidies are not a general route to competitiveness, but making European coal competitive through subsidies is strategically necessary, first of all, because 60% of European energy is imported, and out of the remaining 40%, a large proportion is nuclear - which the majority of this House does not support - and secondly, because of price increases: the European coal price is moving closer and closer to the international coal price.
Moreover, I would like to ask you: what is competitive coal? Ask yourselves whether all the coal that the European Union imports includes the social and safety costs of the mines that are included in the cost of European coal. Is this the model that many of you want for Europe? Do you agree with the importation of products from outside our continent that do not comply with the principles of Union preference and do not incorporate social rights? Do you reject this same idea for European coal?
The longer this period is, the better, so that we can introduce the clean combustion and storage technologies that already exist in the European Union. Without European coal, if we cause European mines to close, there will be no incentive to continue reducing emissions from thermal power stations, which will continue to burn imported coal and to produce CO2. What do you prefer: do you want CO2 to come to us from outside the European Union or do you want it to be possible for CO2 to be treated and stored using our own European technology?
I do not believe that rejecting the possibility of EU coal, as you are doing, is liberalism: I believe it is hypocrisy.
(RO) Madam President, coal is an important component in the European Union's energy mix. The coal mining sector provides 280 000 jobs in the European Union, especially in mono-industry areas. This is why it is important for the Union to supply the largest proportion possible of its coal requirements from domestic production, obviously at a competitive price, based on streamlining the coal extraction and processing procedure.
Unless State aid is granted, production will fall by 20%, resulting in 100 000 lost jobs. State aid for the hard coal industry is an absolute necessity for uncompetitive mines. They are uncompetitive due to their obsolete technical equipment. State aid would allow these facilities to be retrofitted to ensure job security.
Compared with the Commission's proposal, we are in favour of moving the mine closure deadline. The Committee on Industry, Research and Energy voted for 2020 and we will support the compromise which the rapporteur, Mr Rapkay, has successfully reached, along with fellow Members in other political groups.
We support the removal of Article 3(1)(h), especially the percentage stipulated for gradually removing the aid granted so that Member States which are going to grant State aid to uncompetitive coal mines have the maximum flexibility possible.
However, I think that Member States should also present plans for the economic and social development of mining regions, which are often mono-industry regions. The aim of these development plans should be job creation and investment in energy efficiency and energy production from renewable sources.
I congratulate the rapporteur, Mr Rapkay, for his report and the work he has done.
(DE) Madam President, ladies and gentlemen, firstly, I would like to congratulate Mr Almunia on the open debate that has taken place in the Commission. There are good reasons why you and the Commission President, Mr Barroso, took part in the debate in the College of Commissioners with a very different year in mind. I am pleased that the Commission is able to discuss issues so openly from a regulatory perspective and then to reverse its decision. That is both admirable and remarkable. It is a good thing that you are supporting the new decision here.
There are a number of good grounds for this decision. Nevertheless, the Member States which are affected have been making plans. There are plans in place and I can only say that I am pleased that the review clause has been removed, which stated that we would have to open up the whole can of worms once again from 2012 onwards in the largest Member State affected, in other words, Germany. This means that your debate in the College of Commissioners has also had a very successful outcome. I know that 2018 will eventually come around. I am also pleased about the fact that the mining industry has the security to plan ahead and I will vote accordingly. However, I can see that regulatory policy is the winner here.
(RO) Madam President, I have already listened to the views of my fellow Members who emphasised how important coal is to the European economy's energy security.
I would like to introduce another argument. In some countries, including Romania, in years affected by drought - which have been growing in number - there is a fall in the production of hydroelectric and nuclear energy. The only resource which my country and other countries have had at their immediate disposal for increasing energy production has been coal.
We have a number of mines which are not profitable, but they have restructuring programmes extending beyond 2014. As a liberal, I am against subsidies being granted to commercial companies, but not in the case of companies which have definite restructuring programmes. As a result, I am going to support the amendment which proposes a longer transition period for discontinuing the subsidies granted to unprofitable coal mines.
(RO) Madam President, although subsidised coal accounts for only a small proportion of the European Union's electricity production, the immediate and simultaneous closure of hard coal mines will have a considerable social impact in certain areas of Europe. We are talking here about a large number of people working in this branch of the industry who will not be able to be re-employed immediately in other sectors, thereby causing unemployment and the emergence of disadvantaged areas.
I think that immediate measures are needed to retrain these people, using EU funds. Until this happens, it is absolutely imperative to extend the date until State aid can be granted for the closure of production units, at least until 2018.
I also think that it must be up to the relevant Member State to determine the level of reduction in State aid after a certain period and Member States must not have minimum limits imposed on them.
(DE) Madam President, Mr Almunia, ladies and gentlemen, I would like to say a few things to our Liberal friends and to Mrs in 't Veld in particular. Competition will not be distorted, because the coal-fired power stations will continue to operate using imported coal, which will increase their carbon footprint. In other words, the argument does not make sense, whichever way you look at it.
In addition, this cannot be continued after 2018, for example, in Germany's case, because the treaty, which applies to those involved and not just to the state, requires everything to come to an end in 2018, so that the long-term costs of pit closures do not have to be borne by the state. The long-term costs, which will amount to many millions over several centuries, will be paid by a foundation. If the foundation were to collapse, it would cost the state a lot of money for an indefinite period.
Having developed such a clever concept with a clear end point, it is important to do justice to it and not to attempt to come up with theoretical definitions of the market which are completely unrelated to the reality of the agreement.
(ES) Madam President, I would like to thank the rapporteur, who has been to my region of Asturias which, many years ago, shaped the origins of Spain and of Europe, and which, thanks to its coal and to its people, is at the forefront of modern society.
Mining areas need to continue in this commendable revitalising effort without encountering obstacles from the European Union. Instead, they should have its encouragement. We need to remove the threat of indigenous coal mining coming to an end, and instead enable this strategic sector to survive in a reasonable manner. We also need to help the sector to achieve competitiveness within a reasonable period, without penalising the businesses later. Above all, we need to achieve pollution-free extraction soon.
The substantial investments in clean coal must go primarily to benefit Europe and its own mining areas. It is absurd for those who oppose European coal to defend or tolerate coal from other parts of the world, which is produced with greater environmental impact, a huge lack of safety and salaries that are not competitive. This situation will discriminate against our own territory and it is simply intolerable that it should arise. Let us maintain our mining sector by taking advantage of new technologies.
(ES) Madam President, competitiveness is important, but it cannot be the only criterion. Our energy dependence means that only coal can guarantee us a secure supply as an indigenous source of fossil fuel, and the economic and social importance of mining in several European regions means that the closure of the mines must not be seen as inescapable, be it in 2014 or 2018.
If we continue to be dependent on coal as an energy source, in 2018, we will have to continue to guarantee the energy supply, either using aid - if the mines are not competitive - or without aid - if they are competitive.
We must also consider not only the economic competitiveness of coal, but also its competitiveness in employment and environmental terms. European coal is safe coal, and we have to see this, especially at a time when accidents in mines are the order of the day outside Europe. Moreover, European coal is coal that can be clean.
Therefore, in the amendments to the Rapkay report, we ask for an indefinite extension to the aid for costs related to CO2 capture and to any other technology that enables coal to be burned more cleanly.
(CS) Madam President, this measure confirms the old saying that a financier has a hold on the state like a rope has a hold on a man who has been hung. I would like to say three things. First, I think that money should go to support those competitive mines at risk, which account for 5% of mines throughout the European Union. We should also prevent imports of subsidised coal from abroad. Thirdly, we should prevent any interference from lobbyists. I would like to mention an example from the Russian Federation, where the oil lobby has brought about the closure of mines in the Vorkuta region, with disastrous social consequences. This must not happen in the EU.
(ES) Madam President, in order to mitigate the social and energy impact and to ensure secure energy reserves, we have tabled three amendments in plenary with the following aims: firstly, for the overall volume of aid per year to diminish, but with no percentage limit or limit per business. In this respect, we are grateful for Mr Langen's position regarding removing fixed references and each Member State being able to decide according to their interests.
The second aim is for aid to cover exceptional costs to be extended to 2030. Such proposals will help to alleviate the energy dependency of numerous EU countries, including Spain. They would ensure the continuation of indigenous production and the preservation of thousands of jobs on which significant regions of Spain and of Europe as a whole are largely dependent.
(RO) Madam President, first of all, I would like to congratulate Mr Rapkay for all his efforts.
I, too, think that it is of paramount importance for the transition period to be as long as possible - 2018, as has been proposed. I suggested longer still for the closure of uncompetitive mines or possibly for making some of them profitable, as the majority of the population in mining areas are involved in this activity.
It is absolutely imperative to have plans for professional retraining and socio-economic recovery. Closing the mines prior to fully implementing these plans will result in extremely severe social problems A long time is required to implement plans for professional retraining and cleaning up these areas environmentally. During the current crisis in particular, it would be appropriate also to apply to the European Structural Funds, given the social, economic and environmental importance to the European Union.
(RO) Madam President, our fellow Members in this Chamber have mentioned that this is a recurring debate in the European Parliament. It is indeed a recurring debate, but taking place in different economic and social conditions from before.
We are in a global recession and the European Union is in crisis. No one believes that we have emerged from this crisis yet, with many Member States still facing the reality of recession. Under these circumstances, I do not believe that we - in this Parliament - need to contribute to the situation by adding a further 100 000 unemployed to those we currently have in the European Union.
Secondly, we are discussing a new European energy strategy - another background factor. I believe that our approach in this new strategy must not be to increase our dependency on a single hydrocarbon source, but to increase our economic independence.
Finally, the 21st century economy has been mentioned. I believe indeed that we need to be involved with this economy but, at the same time, we must focus on diversifying current potential. In this respect, I congratulate the rapporteur, Mr Rapkay.
(PL) Madam President, in view of the specific nature of the regulation which we are debating, today, let us not forget that there are Member States of the European Union whose energy production is based mainly on coal. Therefore, the changes proposed during work on the regulation must be put into effect in a way which allows the speed of change to be adapted to the possibilities of absorption by the citizens and social structures. I welcome the compromise which has been achieved. In view of the role of coal in ensuring energy security, it is necessary to stabilise its extraction at the level required. The role of coal as a fuel in the energy balance will continue to be crucial for the energy sector by stabilising Europe's energy security. I hope the Council will share our concern and listen carefully to the position agreed by the European Parliament.
(DE) Madam President, Mr Almunia, ladies and gentlemen, I would like to refer briefly to two points. One of them concerns competitiveness, which is raised in a number of different areas of the report. I would like to ask you to remember how many mining accidents we hear about in the media. This is due to the fact that mining and, in particular, coal mining is going on all over the world, but unfortunately, the safety standards elsewhere are very low when compared with those in German or other European pits. This may seem like overstating the case, but personally, I do not think much of competitiveness which is bought at the expense of miners' lives. However, if we are looking at the consequences for industrial policy of an early exit from coal mining, I would like to say that the European mining equipment industry is competitive. I would like to invite all those people who believe that mining is an industry of the past and, in particular, Mr Klinz, to pay a visit to a mine. They will soon realise that mining uses high-tech solutions and that it is a question of whether or not we want this industry to continue to be profitable. I know that this is not what the Group of the Alliance of Liberals and Democrats for Europe wants. I am afraid that the mining machinery industry will follow mining production and move out of Europe.
Madam President, I repeat what I said in my opening speech: the Commission and I are taking very good note of all the arguments that have been put forward here by all of you, and we will take very good note of Parliament's position once Mr Rapkay's report is adopted.
I think that we need to distinguish - as practically all the speeches have done - between coal as a primary energy source and the regulation to govern public aid for uncompetitive coal mines, which is a different thing.
Our proposal, which we are debating today and which the Council will debate in the next few weeks, deals with the second issue, in other words, uncompetitive coal mining rather than the use of coal, which is a separate debate that we have had and will, of course, continue to have in Europe.
Our position is that we need to bring an end to uncompetitive coal mining that requires continuous use of public subsidies, within a fixed period. This position is clear, and it is not the first time that it has been expressed. As some of you have recalled, it dates back a long way. The problem is that the deadlines that were established over time have not been respected by everyone. The aim of our proposal is to ensure that these deadlines are respected once and for all.
This is a time when, unlike the context in which past debates took place, we have to take into consideration aid for coal mining. We need to take into account two additional issues. The first is the challenge of climate change, which we have debated on numerous occasions and for which the European Union has very specific targets. The second issue is the impact of the crisis and the resulting borrowing on government budgets, budgets at the national level, as this is placing even more pressure on public finances.
These are not, however, the only issues that should be considered. We also have to consider - as you have in practically all your speeches - what the deadline should be for removing public aid for coal mining under non-competitive conditions.
There is a debate around this issue, and we have listened to the different positions in the debate in Parliament. There is also a debate in the Council, and we are going to wait for the Council meeting at the beginning of December to see what the Council's position is. There has certainly been a debate in the Commission, and there will be another.
As you know - as Mr Langen mentioned earlier - this is a Council regulation. Parliament's opinion is very important, but the treaty states that, on matters of public aid, the regulation is a Council regulation. The Council will establish its position. Currently - at the last meeting of the Permanent Representatives Committee - it has a majority position in favour of a deadline for the permanent removal of this aid in 2018, which is longer than the Commission's proposal. Our rules state, however, that unless the Council decides unanimously, the Commission proposal cannot be legally modified.
Whatever decision the Council reaches, it is practically certain that it will not be unanimous, but the Commission is going to listen very carefully to the Council's position, just as it is listening very carefully to Parliament's arguments and will listen to Parliament's position when it votes. The Commission will adopt its final position based on its analysis of the respective positions of the Council, according to its prerogatives established in the treaty, and also of Parliament, and based on the debate on the Rapkay report.
I just have to say that the Commission does not agree with the arguments in favour of unlimited aid for uncompetitive coal mining and would like to remind you that, if there were no new coal regulation based on the Commission's proposal, what would enter into force from 1 January 2011 would be the general State aid framework, which is considerably stricter than the Commission's proposal, the proposal that will emerge from the debates in the Council, or the opinion that will emerge from Parliament.
Madam President, Mr Almunia, that is exactly the problem. You are right when you confirm to Mr Lange that it is a Council regulation. However, it also depends on whether the Commission hears the arguments put forward in the Council and here in Parliament. You must drop this very stringent proposal, as you have done, so that it is possible for a sensible, democratic approach to be taken, which involves a majority decision that does not require unanimity.
I would like to make a second remark to Mr Chatzimarkakis. The review clause which you referred to is completely irrelevant in this case. The disputes which took place in Germany were only intended to save the face of the Minister for Economic Affairs there, nothing more. Now, I would like to look at the concern expressed by Mr Almunia. No one here and not even the report itself is questioning the fact that this is a phasing out arrangement, Mr Almunia. Whether it is sensible in terms of energy policy or technology is another question. What Mr Geier said is absolutely correct, but we are not calling that into question. The only question is whether we should do this relatively abruptly in 2014 or whether there are sensible transitional arrangements for 2018. Otherwise, we are not questioning anything. The situation is not as described by Mr Lambert, for example, who read out his speech and then left. He should have stayed here, because he might have learned something. It is not the case that there are Member States who have done nothing at all. That is not true of Spain, of Poland, of Romania or of Germany. In 1990, more than 200 000 people were working in the mining industry in Germany. Now, 20 years later, the figure is around 20 000. This represents a drop of 90%, leaving only 10% of the jobs still in place. There have been a number of pit closures between 2002 and the present day during the period of this regulation, which is still in force. Let us not behave as if nothing has happened.
The question is whether or not we need a sensible transitional period to be able to achieve this without causing socio-political damage. I can only say, yes, we do need one. This four-year period should not be an issue, because no one is calling that into question anyway. Please take that message back to the Commission.
The debate is closed.
The vote will take place today at 11:30.
(The sitting was suspended for a few minutes)
Written statements (Rule 149)
While drafting this document, the rapporteur has achieved an important success - finding an answer to two questions: one concerning the environment and the other social protection. From Romania's perspective, and I believe that this is a point of view also shared by Germany, Poland, Spain or Hungary, the mining industry is an important component of the domestic economy. The coal mine closures may have a major social impact, contributing to the rise in unemployment and exacerbating the depopulation of regions which only have one industry - mining. At the same time, mine closures will also have a significant impact on the energy sector. I know that all these are arguments for and against this measure. However, the current reality leads us to a single conclusion: to extend the deadline for closing coal mines which are not competitive in order to support them in finding viable alternatives for all those involved in this sector.
The European Commission is trying - at any price and in a way which is not justified by economic rationale - to reduce coal extraction. These efforts have been artificially stimulated by the increase in costs of generating energy in coal-fired power stations. I refer to the costs of emissions. It is a policy which undermines the economic foundations of those countries in which most energy is derived from coal. Such a strategy testifies to a lack of understanding of the need to have a coherent fuel and energy policy which prefers economic effectiveness and competitiveness. It also testifies to the lack of a unified energy policy guaranteeing security of energy supply and a lack of regulations based on uniform criteria for the entire common market, which would lead to fair competition while retaining minimum social costs. We are dealing, today, with a brutal violation of those principles.
The question is, what kind of industry does the Union need - an industry which benefits the Union, or one which is supranational, corporate and which invests its taxes in tax havens? Primary industries and power generation require many years of investment and concentration of capital, which means they need to be subsidised. Furthermore, they do not have to be profitable at any price. Cheap energy and fuel are essential for secondary industry to be competitive, including the machine industry. So we are talking about net profitability. I would like to say that the Union's economic problems during the crisis are not only the result of dishonest global financial speculations, but there is also a lack of a sound, uniform and fair industrial policy in the Union itself, particularly a fuel and energy policy.
There are several arguments against such a rapid discontinuation of subsidies. I refer primarily to social and economic consequences on a regional scale. It is important that we spend subsidies to facilitate mine closures properly: to ensure that the employees concerned are retrained and redeployed in other sectors of the labour market. Appropriate environmental rehabilitation is also imperative. Without these, there is a risk that the EU will save less money on discontinued subsidies than it will have to spend on damage mitigation. It must be considered carefully whether it is useful to close coal mines at all, if all we achieve in doing so is that the remaining power plants must substitute domestic coal with coal imported from outside the common market.
Is it expedient to close coal-fired power plants, one of the cheapest sources of electricity, when the alarming signs of energy shortage are beginning to be noticeable around the world? We must also think of the increasing energy demands of the European Union, as well as the role of coal in energy security. We must not allow facilities like the Hungarian Vértes Power Plant and the Oroszlány mine to close without carefully drafted and detailed plans. These plans must resolve the situation of the employees, the rehabilitation of the environment, and must demonstrate, through well-founded impact assessments, that closure is inevitable and represents the best option to reduce pollutant emissions. The green growth programme must not entail any measures that would cause severe economic and social problems.
The European Union's attempt to reduce the use of coal is only right and proper. Since the longterm aim for Europe and the human race is nondependence on fossil fuels, we need to realise that European coal mines will, sooner or later, have to adapt to change. Globalisation means that there will be significant price pressures on coal. For this reason, production will transfer to countries where labour is cheaper and the areas in the EU where coal is produced will see jobs and income drain away, as mines can no longer respond to the competition. Although this is an unwelcome development, the actions of the authorities cannot conflict with the basic principles of the market economy. Unprofitable production should not be kept on a life support machine forever. We must remember that structural change on this scale will inevitably have farreaching and dramatic social consequences. Mine closures often mean the end of an area's main source of livelihood. This is reflected in the ability of cities and towns to provide their residents with services and the decline of entire communities. It is in everyone's interest if major social changes such as those associated with the gradual closure of mines take place with the right controls in place and over a sufficient period of transition. Coal will nevertheless play a key role in our lives in the foreseeable future. It will still be needed, for example, in the steel industry, and studies of its use as a raw material for polymers have been encouraging. Furthermore, an excellent costbenefit ratio has been achieved with combined heat and power using coal. We should not therefore succumb to the illusion that winding down coal mines is a sort of political end in itself. In the future, a profitable mining industry must be a possibility - in the EU too.
There are various reasons for supporting coal aid: strategic reasons, regional sustainability reasons and social reasons.
With regard to the strategic reasons, we need to take into account the fact that the market is changing rapidly. Therefore, abandoning coal without having a viable alternative would not be appropriate. The environmental argument is not relevant either, as imported coal is equally as polluting as indigenous coal. Moreover, we should not forget that, on many occasions, the mines from which we import coal do not comply with social rights.
With regard to regional sustainability, in many cases, the mines are in sparsely populated areas that are entirely dependent on the industry to maintain the region, and we risk turning our lands into deserts.
The final and most important reason is the more than 180 000 families that could be affected. In Spain, in my region of Aragon, we are pioneers of renewable energy sources, with almost 60% energy independence. The only resource that we can store is coal, and we need more time in order to improve our technologies and apply them to mining, thus transforming our indigenous coal into clean, sustainable coal.
(The sitting was suspended at 11:05 pending voting time and resumed at 11:30)
Despite all the fine speeches on climate, Europe will still be clinging onto its coalblack past by adopting this report. Under the Europe 2020 strategy, the EU would like to move swiftly towards a low emissions future based on renewable forms of energy. These will merely be words, however, if, in the future, Parliament allows the Member States to squander billions on its coal mines.
The current rules on aid would have expired in December, but in the Commission's proposals, they would be extended until 2014. The coalblack gloom is intensified by the fact that Parliament wants the rules on aid to be extended all the way to 2018. Two years ago, aid from the EU Member States to industry that produced and used hard coal, that is to say, anthracite, was as much as EUR 2.9 billion. That only shows that there is still many times more aid for fossil fuels than there is for renewable energy sources, and this despite the fact that our targets on climate would call for just the opposite policy.